
	

114 HR 4126 IH: Guantanamo Transfer Prevention Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4126
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Yoho (for himself, Mr. Meadows, Mr. Zinke, Mr. Brooks of Alabama, Mrs. McMorris Rodgers, Mr. Duncan of South Carolina, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To clarify that any action by the President in contravention of the restriction on transfer or
			 release of individuals detained at United States Naval Station, Guantanamo
			 Bay, Cuba, is without legal effect, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Guantanamo Transfer Prevention Act. 2.Absence of legal effect of presidential action in contravention of restriction on transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba (a)Prohibition on transfersPursuant to section 1034 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851), as amended by section 1033 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3492), the President is prohibited from using amounts authorized to be appropriated or otherwise made available to the Department of Defense to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 (b)Treatment of executive actionAny action by the President in contravention of such section 1034, as so amended, is without legal effect.
			3.Prohibition on use of funds for realignment of forces at or closure of United States Naval Station,
 Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2016 may be used—
 (1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba; (2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or
 (3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, DC, on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay.
			
